DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Objections
Objected to are Claims 5, 15, in passim, for use of the term ‘RS (Read-Solomon) ‘ instead of RS (Reed-Solomon)  in same claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.	Claims 5, 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner: what is meant be RS (Read-Solomon)   read, which leads to speculation as to what the scope of the claims is.




	


Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over STEINER (USP No. 9524790)and (USPGPub No. 20170102994) to  LIEN  et al.
As per Claims 1, 11, STEINER substantially discloses - Claim 1: representative-, memory system comprising: a non-volatile semiconductor memory having a plurality of blocks each including a plurality of (STEINER’s Fig. 1)memory cells; and a memory controller configured to: calculate (Fig. 11, e.g., STEINER’s Figs. 9 and 11 and col. 2/line 25 et seq.) a bit error rate when reading data from a block of the blocks and obtain an equation(STEINER’s Fig. 11) as a function of bit error rate for the block, and based on the obtained equation, determine, for the block, a timing for performing a next refresh (STEINER’s Fig. 9: Block 422 & col. 6/line 5 et seq.) operation by which data that have been written to the block are rewritten wherein blocks of cells are scheduled for refresh routine as a function of first number of read cycles and wherein bit error rate is a function of P/E cycles at Fig. 11, e.g., STEINER’s Figs. 9 and 11 and col. 2/line 25 et seq.: “The method may include scheduling the group of flash memory cells to be refreshed when a number of reading related to a block that may include the group of flash memory cells reaches a reading threshold and a bit error rate (BER) related to the group of flash memory cells reaches a predefined BER threshold.
(col. 2/line 25 et seq.) The method may include determining a bit error rate (BER) related to the group of flash memory cells and determining a bias voltage to be applied during a next read of the group of flash memory cells in response to the BER related to the group of flash memory cells and to a number of reads related to a block that may include the group of flash memory cells


    PNG
    media_image1.png
    391
    653
    media_image1.png
    Greyscale


(col. 2/line 47 et seq.) The method may include scheduling the group of flash memory cells to be erased; and performing multiple dummy read operations of the group of flash memory before erasing the group of flash memory; wherein each dummy read operation may include supplying the write bias voltage to the group of flash memory cells.
(col. 6/line 5 et seq.) There are provided several methods for dynamic adaptation of the bias voltage during read operations, these methods maximize the number of pages reads that can be done before the worst page BER exceeds some reliability threshold which triggers a refresh. Extending the intervals between refreshes simply reduces the write amplification and prolongs the NAND flash memory lifespan, by avoiding excess programming. Another benefit is the operation at high endurance, which means higher page BER following programming. If the BER increase due to reads is sufficiently mild, then a low refresh rate can be provided even at high endurance.

    PNG
    media_image2.png
    535
    586
    media_image2.png
    Greyscale

Fig. 11

 (col. 7/line 57 et seq.) This is the reason why usually a standard controller performs read operations using the same bias voltage as used during the programming. However, an advanced controller that can adapt the read thresholds and has a strong ECC which may correct many errors can easily overcome the additional noise, and successfully read using a lower bias voltage. The benefit of using lower bias during read is to reduce the disturbance induced on non-selected rows.”
Not specifically described in detail in STEINER is the step whereby the bit error rate equation/relation is a function representing temporal changes in the bit error rate.
However  LIEN et al., in an analogous art: “METHODS AND SYSTEMS FOR NONVOLATILE MEMORY DATA MANAGEMENT,” discloses bit error rate adjusting  techniques for memory cells of 1st and 2nd densities: {See   LIEN’s para. :“0030] In some embodiments, data cells 410 and/or look-ahead cells 420 are configured to store multiple bits per cell. For example, multi-level cells may be used in resistive memory array 300. Multi-level cells use three or more different resistance states to store two or more data bits. For example, a multi-level cell with four different resistance states can store two bits, each bit using two resistance states to represent a logical "0" and "1". However, increasing the number of bits stored per cell may result in a greater bit error rate and thus require the use of error correction codes to detect and correct those errors. “)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in STEINER by including therein a bit error rate adjustment technique as taught by   LIEN et al., because such modification would provide the procedure disclosed in STEINER with an optimized data processing technique whereby memory device operation is rendered more responsive to error e.g.: “ thereby enabling performance improvements in systems and/or integrated circuits (ICs) including such memories. …” {See   LIEN et al., para. 20}
As per Claims:
2, STEINER/LIEN discloses   memory system according to claim 1, wherein the memory controller is configured to calculate the bit error-e.g.,  STEINER’ Fig. 9: Block 422 & col. 6 line 7 et seq.- rate when any error in reading the data is correctable.  
3, STEINER/LIEN discloses   memory system according to claim 2, wherein the memory controller is configured to perform a Vth-e.g.,  STEINER’ Figs. 5/9: voltage bias tracking & col. 9 lines 27-67 et seq.-  tracking read to read the data from the block.  
4, STEINER/LIEN discloses   memory system according to claim 3, wherein the memory controller is configured to, in the Vth-e.g.,  STEINER’ Figs. 5/9: voltage bias tracking & col. 9 lines 27-67 et seq.-  tracking read, read the data from the memory cells of the block by applying a read voltage thereto, the read voltage being determined by a-e.g.,  STEINER’ Figs. 5/9: voltage bias tracking & col. 9 lines 27-67 et seq.-  tracking operation for searching for a minimum point in a potential -e.g.,  STEINER’ Figs. 5/9: voltage distribution & col. 7 lines 20-64-  distribution of the memory cells.  
5, STEINER/LIEN discloses   memory system according to claim 3, wherein the memory controller is configured to, when an uncorrectable error occurs during the Vth-e.g.,  STEINER’ Figs. 5/9: voltage bias tracking & col. 9 lines 27-67 et seq.-  tracking read, perform an RS (Read-Solomon) read to read the data from the block, the RS read including reading data from other blocks.  
6, STEINER/LIEN discloses   memory system according to claim 1, wherein the memory controller is configured to set a coding rate of a -e.g.,  LIEN’s paras. 61, 47 et seq.: error correction known in the art-  variable length code for error -e.g.,  STEINER’s col. 7 lines 59-63: error correction-  correction in the block based on the temporal changes in the bit error-e.g.,  STEINER’ Fig. 9: Block 422 & col. 6 line 7 et seq.- rate for the block.  
7, STEINER/LIEN discloses   memory system according to claim 1, wherein the memory controller is configured to: store an -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value for the block, increase the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value depending on a total number   of writes or erases performed on the block and a temperature of the semiconductor memory:
-e.g.,  LIEN’s paras. 17 & “0061] In some embodiments, example method 700 includes determining a number of defective bits among look-ahead bits stored in the first nonvolatile memory array (710). A memory controller (e.g., memory controller 510 of FIG. 5) included in the memory system reads look-ahead bits stored in look-ahead cells (e.g., look-ahead cells 420 of FIG. 4) of a first nonvolatile memory array (e.g., resistive nonvolatile memory array 300 of FIGS. 3-5). The memory controller reads the look-ahead bits in various storage units such as pages, blocks, sectors, words, or any other storage unit known in the art. Each storage unit may include any number of look-ahead bits. The memory controller further reads error correction code (ECC) bits stored in the first memory array and uses the stored ECC bits to detect errors in the look-ahead bits. The memory controller detects errors by determining which look-ahead bits have flipped logical states (e.g., from a logical "1" to a logical "0" and vice-versa) due to high temperatures or EMI. The stored ECC bits may include Hamming codes, Bose, Chaudhuri, and Hocquenghem (BCH) codes, parity bits, Reed-Solomon codes, Turbo codes, low-density parity-check codes (LDPC), convolutional codes, or any other error correction codes known in the art. In some embodiments, the memory controller determines the number of defective data bits per storage unit.”.-
  , and calculate the equation representing a relationship between the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value and the bit error-e.g.,  STEINER’ Fig. 9: Block 422 & col. 6 line 7 et seq.- rate.  
8, STEINER/LIEN discloses   memory system according to claim 7, wherein the memory controller is configured to calculate a predicted -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value in the future using the equation.  
9, STEINER/LIEN discloses   memory system according to claim 7, wherein the memory controller is configured to: store an addition value table of an addition value to be added to the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value according to the total number of writes or erases and the -e.g.,  LIEN’s paras. 17 et seq.-  temperature of the semiconductor memory, and periodically acquire the total number of writes or erases and the -e.g.,  LIEN’s paras. 17 et seq.-  temperature and update the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value with the addition value.  
10, STEINER/LIEN discloses   memory system according to claim 7, wherein the memory controller is configured to, when the -e.g.,  STEINER’ Fig. 9: Block 422 col. 2 line 25- refresh operation is performed for one of the blocks, reset the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value corresponding to the one of the blocks to 0.  
12, STEINER/LIEN discloses   method according to claim 11, wherein the bit error-e.g.,  STEINER’ Fig. 9: Block 422 & col. 6 line 7 et seq.- rate is calculated when any error in reading the data is -e.g.,  STEINER’s col. 7 lines 59-63: error correction-  correctable.  
STEINER/LIEN discloses   method according to claim 12, wherein a Vth-e.g.,  STEINER’ Figs. 5/9: voltage bias tracking & col. 9 lines 27-67 et seq.-  tracking read is performed to read the data from the block.  
14, STEINER/LIEN discloses   method according to claim 13, wherein in the Vth-e.g.,  STEINER’ Figs. 5/9: voltage bias tracking & col. 9 lines 27-67 et seq.-  tracking read, the data is read from the memory cells of the block using a read voltage determined by-e.g.,  STEINER’ Figs. 5/9: voltage bias tracking & col. 9 lines 27-67 et seq.-  tracking operation for searching for a minimum point in a potential -e.g.,  STEINER’ Figs. 5/9: voltage distribution & col. 7 lines 20-64-  distribution of the memory cells.  
15, STEINER/LIEN discloses   method according to claim 13, wherein when an uncorrectable error occurs during the Vth-e.g.,  STEINER’ Figs. 5/9: voltage bias tracking & col. 9 lines 27-67 et seq.-  tracking read, an RS (Read-Solomon) read is performed to read the data from the block, the RS read including reading data from other blocks.  
16, STEINER/LIEN discloses   method according to claim 11, further comprising: setting a coding rate of a -e.g.,  LIEN’s paras. 61, 47 et seq.: error correction known in the art-  variable length code for error -e.g.,  STEINER’s col. 7 lines 59-63: error correction-  correction in the block based on the temporal changes in the bit error-e.g.,  STEINER’ Fig. 9: Block 422 & col. 6 line 7 et seq.- rate for the block.  
17, STEINER/LIEN discloses   method according to claim 11, further comprising: storing an -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value for the block, wherein the obtaining comprises increasing the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value depending on a total number of writes or erases performed on the block and a -e.g.,  LIEN’s paras. 17 et seq.-  temperature of the semiconductor memory, and calculating the equation representing a relationship -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value and the bit error-e.g.,  STEINER’ Fig. 9: Block 422 & col. 6 line 7 et seq.- rate.  
18, STEINER/LIEN discloses   method according to claim 17, further comprising:    calculating a predicted -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value in the future based on the equation.  
19, STEINER/LIEN discloses   method according to claim 17, further comprising: storing an addition value table of an addition value to be added to the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value according to the total number of writes or erases and the -e.g.,  LIEN’s paras. 17 et seq.-  temperature of the semiconductor memory, wherein the total number of writes or erases and the -e.g.,  LIEN’s paras. 17 et seq.-  temperature are periodically acquired to update the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value with the addition value.  
20, STEINER/LIEN discloses   method according to claim 17, further comprising: when the -e.g.,  STEINER’ Fig. 9: Block 422 col. 2 line 25- refresh operation is performed for one of the blocks, resetting the -e.g.,  LIEN’s paras.25, 29: index/indicator-  index value corresponding to the one of the blocks to 0.
*****
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20030149929) …discloses method of operating  a memory at para. 20 wherein: “… error correction encoding circuit 3 performs encoding using, for example, Reed-Solomon (hereafter referred to as RS) code. Upon the receipt of the sleep ON signal, the error correction encoding circuit 3 encodes the contents of the DRAMs 13, and writes the generated codes to the DRAMs 13 in the space allocated by the ECC memory space allocation circuit. The code type is not limited to RS code, but may be BCH code (Bose-Chaudhuri-Hocquenghem code) or any other suitable ECC code. These codes can provide an efficient capability for the correction of errors more than dual errors. Following this, the refresh execution circuit 15 is set such that the refresh period controller 7 reduces the refresh frequency of the DRAMs 13. The degree of reduction of the refresh frequency may be determined by using the output of the temperature sensor 11, which is connected to the refresh period controller 7, or may be determined in advance as a refresh period that is to be employed immediately after the system enters the sleep mode. When re-entering active or normal mode, the error correction decoding circuit 5 initiates the detection and correction of errors, and the corrected data is again written to the DRAMs 13.”
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/Guy J Lamarre/
Primary Examiner, Art Unit 2112